United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 14, 2007

                                                           Charles R. Fulbruge III
                             No. 05-20660                          Clerk
                         Conference Calendar


UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

JONATHAN ELLIOT JACKSON,

                                    Defendant-Appellant.
                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 4:02-CR-120-6
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jonathan Elliot Jackson has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Jackson has filed a

response and moves for the appointment of new counsel.       Our

independent review of the record, counsel’s brief, and Jackson’s

response discloses no nonfrivolous issue for appeal.      Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the APPEAL IS DISMISSED.       See 5TH

CIR. R. 42.2.   The motion for appointment of new counsel is

DENIED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.